 

 

yy

Case: 1:19-cr-00881 Document #: 2 Filed: 11/21/19 Page 1 of 4 -

FYrLeEpD
NOV 21 2019

UNITED STATES DISTRICT COURT ~~ THOMASG. BRUTON
NORTHERN DISTRICT OF ILLINOIS —_ CLERK,U,S, DISTRICT COURT
EASTERN DIVISION

UNITED STATES OF AMERICA No. 1 9 CR 8 8 1

V. Violations: Title 18, United States
Code, Sections 2252A(a)(1) and
HECTOR SANCHEZ-RIOS 2252A(a)(5)(B) JUDGE COLEMAN

LAGISTRATE JUDGE GILBERT.
COUNTONE _MAGISTRAFE JUDGE

The UNITED STATES ATTORNEY charges:
On or about August 20, 2018, at Chicago, in the Northern District of Illinois,
Eastern Division,
HECTOR SANCHEZ-RIOS,
defendant herein, knowingly transported child pornography, as defined in Title 18,
United States Code, Section 2256(8)(A), using any means and facility of interstate
and foreign commerce and in and affecting interstate and foreign commerce by any

means, including by computer,

In violation of Title 18, United States Code, Section 2252A(a)(1).
 

Case: 1:19-cr-00881 Document #: 2 Filed: 11/21/19 Page 2 of 4 PagelD #:6

7.

COUNT TWO

The UNITED STATES ATTORNEY further charges:

On or about August 20, 2018, at Chicago, in the Northern District of Illinois,
Eastern Division,

HECTOR SANCHEZ-RIOS,

defendant herein, knowingly possessed material, namely, a Samsung Galaxy S89,
bearing serial number R38K405NDJR, that contained an image of child pornography,
as defined in Title 18, United States Code, Section 2256(8)(A), involving an image of
a prepubescent minor and a minor who had not attained 12 years of age, such image
having been shipped and transported using any means and facility of interstate and
foreign commerce and in or affecting interstate and foreign commerce by any means,
including by computer, and such image having been produced using materials that
had been shipped and transported in and affecting interstate and foreign commerce
by any means, including by computer;

In violation of Title 18, United States Code, Section 2252A(a)(5)(B).

 
 

Case: 1:19-cr-00881 Document #: 2 Filed: 11/21/19 Page 3 of 4 PagelD #:7

a

COUNT THREE

The UNITED STATES ATTORNEY further charges:

On or about August 20, 2018, at Addison, in the Northern District of Illinois,
Eastern Division, —

HECTOR SANCHEZ-RIOS,

defendant herein, knowingly possessed material, namely, a black hard drive, that
contained an image of child pornography, as defined in Title 18, United States Code,
Section 2256(8)(A), involving an image of a prepubescent minor and a minor who had
not attained 12 years of age, such image having been shipped and transported using
any means and facility of interstate and foreign commerce and in or affecting
interstate and foreign commerce by any means, including by computer, and such
image having been produced using materials that had been shipped and transported
in and affecting interstate and foreign commerce by any means, including by

computer;

In violation of Title 18, United States Code, Section 2252A(a)(5)(B).
 

' Case: 1:19-cr-00881 Document #: 2 Filed: 11/21/19 Page 4 of 4 PagelD #:8
~

a

FORFEITURE ALLEGATION

The UNITED STATES ATTORNEY alleges:

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 2252A, as set forth in this Indictment, defendant shall forfeit to the United
States of America any matter that contains visual depictions described in Title 18,
United States Code, Section 2252A, and any and all property used and intended to be
used in any manner or part to commit and to promote the commission of the aforesaid
violations, as provided in Title 18, United States Code, Section 2253.

2. The property to be forfeited includes, but is not limited to, a Samsung
Galaxy S9, bearing serial number R38K405NDJR, and a black hard drive seized from

the defendant’s residence in Addison, []linois, on or about August 20, 2018.

oe C (ws he?

UNITED STATES ATTORNEY /

 
